Citation Nr: 0831565	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for high cholesterol 
(hypercholesterolemia).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergies.  

3.  Entitlement to service connection for carpal tunnel 
syndrome.  

4.  Entitlement to service connection for joint disability 
other than related to the cervical spine, hands, ankles, 
elbows, and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1971, and from August 1974 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a July 2007 rating decision, the RO granted service 
connection for arthritis of the veteran's ankles, elbows, and 
knees.  The veteran is also service connected for arthritis 
of the cervical spine and hands.  However, the veteran's 
claim for service connection for joint disability included 
the feet and other joints.  Therefore, the Board finds that 
it is still necessary to consider a claim for service 
connection for joint disability other than related to the 
cervical spine, hands, ankles, elbows, and knees.


FINDINGS OF FACT

1.  Evidence received since the June 1994 denial of service 
connection for high cholesterol and allergies is duplicative 
or cumulative of evidence previously considered or does not 
relate to unestablished facts necessary to substantiate the 
claims.  

2.  The veteran's carpal tunnel syndrome was not caused by 
his active military service.

3.  There is no current evidence of joint disability other 
than related to the cervical spine, hands, ankles, elbows, 
and knees that has been related to active service.


CONCLUSIONS OF LAW

1.  The June 1994 decision denying service connection for 
high cholesterol and allergies is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

2.  No new and material evidence has been received since the 
June 1994 rating decision to reopen a claim for service 
connection for high cholesterol and allergies.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for carpal tunnel syndrome is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  Service connection for joint disability other than 
related to the cervical spine, hands, ankles, elbows, and 
knees is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

In a February 2007 letter pertaining to issues not currently 
on appeal, the veteran was informed that disability ratings 
and effective dates would be assigned if his claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  The same notice was provided to the veteran in the 
June 2007 supplemental statement of the case (SSOC).  

The April 2004 VCAA notice letter informed the veteran of 
what constituted new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must relate directly to 
substantiation of the claim.  Therefore, there is no 
prejudice to the veteran.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Since providing the veteran additional VCAA notice as 
required by Dingess in February 2007, the RO readjudicated 
the veteran's claims in the June 2007 SSOC.  This is 
important to note because the Federal Circuit Court has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's carpal tunnel syndrome and joint 
disability other than disability which has already been 
service connected.  However, the Board finds that the 
evidence, discussed below, indicates that he did not receive 
treatment for carpal tunnel syndrome during service, and that 
there is no evidence of additional nonservice-connected joint 
disability.  For example, October 2004 VA spine examination 
did not reveal any degenerative joint disease or other 
disability of the feet.  Moreover, there is no competent 
medical evidence showing or indicating a nexus between 
service and the disorders at issue.  The Board concludes that 
a remand for an examination and/or opinion is not necessary 
to decide the claims.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no indication that the 
veteran's carpal tunnel syndrome or additional nonservice-
connected joint disability is associated with his periods of 
military service or his service-connected disabilities.  

New and Material Evidence Claims

In June 1994, the RO denied the veteran's claims for service 
connection for high cholesterol and allergies.  The veteran 
did not appeal the decision.  Therefore, the June 1994 RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  This, in turn, means there must be new and 
material evidence submitted after the final decision in order 
to reopen the claims and warrant further consideration of 
them on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted since the June 1994 RO decision before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in April 2004.  Therefore, under 
the revised standards (effective for petitions to reopen 
filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the June 1994 denial consists of VA 
treatment records, VA examinations for issues not currently 
on appeal, and a statement from the veteran's representative.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not relate 
to unestablished facts necessary to substantiate the claims.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's allergies were incurred 
during, or aggravated by, his military service.  
Additionally, the evidence does not show that any symptoms, 
clinical diagnosis, or impairment have been associated with 
the laboratory finding of hypercholesterolemia.  Service 
connection can only be granted for a disability resulting 
from disease or injury. Hypercholesterolemia is a laboratory 
finding.  It is not a disability within the meaning of the 
law granting compensation benefits and service connection is 
not warranted.  See 38 C.F.R. § 3.303.  

The VA medical records show treatment for allergies and that 
the veteran has prescriptions for his high cholesterol.  
However, this evidence is not sufficient to reopen the 
claims.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).

While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, in 
Elkins v. Brown, 5 Vet. App. 474 (1993), the Court 
determined, in part, that two private nexus opinions were not 
"material" with respect to reopening a claim for service 
connection because there was no indication that either 
physician had established the nexus on a basis separate from 
the veteran's reported medical history during his military 
service, which was unsupported by clinical findings.

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for allergies and 
high cholesterol.  The claims are not reopened.  38 U.S.C.A. 
§ 5108.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply, and the petition to 
reopen the claims must be denied.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Service Connection Claims 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As was noted previously, there is no 
diagnosis of joint disability other than joint disability 
that has already been service connected.  For example, 
October 2004 VA spine examination did not reveal any 
degenerative joint disease or other disability of the feet.  
Consequently, the Board finds that the evidence is against 
the claim for service connection for joint disability other 
than related to the cervical spine, hands, ankles, elbows, 
and knees because there is no current evidence of additional 
joint disability.  

The veteran does have a current diagnosis of left carpal 
tunnel syndrome.  Therefore, he has a disability for VA 
purposes.  

However, the veteran's SMRs do not show any diagnosis of or 
treatment for carpal tunnel syndrome.  The veteran had an 
episode of right hand swelling in November 1970 and 
complained of "right hand problems" in October 1974, but 
was not diagnosed with carpal tunnel syndrome until many 
years after leaving the military.  

Although VA medical records show treatment for left carpal 
tunnel syndrome, there is no evidence of a link between this 
disability and the veteran's period of military service.  In 
the absence of such a link, service connection cannot be 
granted.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As no new and material evidence has been submitted, the claim 
for service connection for high cholesterol is not reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for allergies is not reopened.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for joint disability other than related to 
the cervical spine, hands, ankles, elbows, and knees is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


